Exhibit 10.5

The Boeing Company 1997 Incentive Stock Plan

(as Amended Effective May 1, 2000 and as further amended effective January 1,
2008)

1. Purpose

The purpose of this 1997 Incentive Stock Plan (the “Plan”) is to attract, retain
and motivate key employees, officers, consultants, agents, advisors and
independent contractors of The Boeing Company (the “Company”) by providing them
the opportunity to acquire a proprietary interest in the Company and to link
their interests and efforts to the long-term interests of the Company’s
shareholders.

2. Plan Administration

2.1 The Compensation Committee

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Company’s Board of Directors (the “Board”). Except for the terms and
conditions explicitly set forth in the Plan, the Committee shall have the
authority, in its sole discretion, to determine all matters relating to awards
under the Plan, including selection of the individuals to be granted awards, the
type of awards granted, the number of shares of the Company’s common stock (the
“Common Stock”) subject to an award, all terms, conditions, restrictions and
limitations, if any, of an award, and the terms of any award agreement or
notice.

2.2 Other Plans

The Committee shall also have authority to grant awards as an alternative to or
as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company, including the plan of any
entity acquired by the Company.

2.3 Delegation to Stock Plan Committee

Except for the power to amend the Plan as provided in Section 12, the Board or
the Committee, in its sole discretion, may delegate the Committee’s authority
and duties under the Plan to the Stock Plan Committee of the Board or to such
other committee appointed by the Board consisting of one or more senior
executive officers of the Company who are also members of the Board, under such
conditions and limitations as the Board or the Committee may from time to time
establish, except that only the Committee may make any determinations regarding
awards to participants who are subject to Section 16 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”).

2.4 Finality of Committee Determinations

All decisions made by the Committee or its delegate pursuant to the provisions
of the Plan and all determinations and selections made by the Committee or its
delegate pursuant to such provisions and related orders or resolutions of the
Board shall be final and conclusive.

 

1



--------------------------------------------------------------------------------

3. Eligibility

Awards may be granted under the Plan to those officers and employees of the
Company as the Committee, the Board or a delegate designated in accordance with
Section 2.3 from time to time selects. Awards may also be made to consultants,
agents, advisors and independent contractors who provide services to the
Company. Individuals who are not employees of the Company may not be granted
Incentive Stock Options (as defined in Section 6.2). For purposes of this
Section 3, the “Company,” with respect to all awards under the Plan other than
Incentive Stock Options, includes any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
equity interest, as determined by the Committee. With respect to Incentive Stock
Options, the “Company” includes any parent or subsidiary of the Company in
accordance with Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

4. Shares Subject to the Plan

4.1 Number and Source

The stock offered under the Plan shall be shares of Common Stock and may be
unissued shares or shares now held or subsequently acquired by the Company as
treasury shares, as the Board, or a Board committee to which the Board may
delegate such authority, may from time to time determine. Subject to adjustment
as provided in Sections 4.3 and 5, the aggregate number of shares that may be
issued under the Plan shall not exceed sixty-one million (61,000,000). Subject
to adjustment as provided in Sections 4.3 and 5, the aggregate number of shares
that may be issued under awards granted pursuant to Section 6.4 that are not
subject to restrictions based on the achievement of specified performance goals
shall not exceed six million (6,000,000). The aggregate number of shares that
may be covered by awards granted to any one individual in any one calendar year
shall not exceed one million two hundred thousand (1,200,000).

4.2 Shares Available

Any shares subject to an award granted under the Plan that is forfeited,
terminated or canceled or, in the case of awards granted under Section 6.4, any
shares that do not vest shall again be available for the granting of awards
under the Plan. In instances where a stock appreciation right is settled in
cash, the shares covered by such award shall remain available for the granting
of other awards. Likewise, the payment of cash dividends and dividend
equivalents paid in cash in conjunction with outstanding awards shall not be
counted against the shares available for issuance.

4.3 Acquisitions

The Board, in its sole discretion, may increase the aggregate number of shares
of Common Stock to be delivered under Section 4.1 by up to three million
(3,000,000) shares in the event the Company acquires any other corporation or
business entity and the Company agrees to assume the acquired entity’s
obligations for outstanding stock options or stock grant commitments or
otherwise grants awards to individuals in connection with such acquisition.

 

2



--------------------------------------------------------------------------------

5. Adjustment of Shares Available

The aggregate numbers and kind of shares available for awards under the Plan,
the maximum number and kind of shares that may be subject to awards to any
individual under the Plan, the number and kind of shares covered by each
outstanding award, and the exercise price per share (but not the total price)
for stock options, stock appreciation rights or similar awards outstanding under
the Plan shall all be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from any split-up,
combination or exchange of shares, consolidation, spin-off or recapitalization
of shares or any like capital adjustment or the payment of any stock dividend.

6. Awards

6.1 Types of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of awards to be granted under the Plan. Such awards may include,
but are not limited to, Incentive Stock Options, Nonqualified Stock Options (as
defined in Section 6.2), stock appreciation rights or restricted stock awards.
Such awards may be granted either alone, in addition to or in tandem with any
other type of award granted under the Plan.

6.2 Stock Options

The Committee may grant stock options, designated as “Incentive Stock Options,”
which comply with the provisions of Section 422 of the Code or any successor
statutory provision, or “Nonqualified Stock Options.” The price at which shares
may be purchased upon exercise of a particular option shall be determined by the
Committee but shall not be less than 100% of the Fair Market Value of such
shares at the time such option is granted. For purposes of the Plan, “Fair
Market Value” as to a particular day equals the mean of the high and low per
share trading prices for the Common Stock as reported for such day in The Wall
Street Journal or such other source as the Committee deems reliable. The
Committee shall set the term of each stock option, but no Incentive Stock Option
shall be exercisable more than 10 years after the date such option is granted
and, to the extent the aggregate Fair Market Value (determined as of the date
the option is granted) of Common Stock with respect to which Incentive Stock
Options granted to a particular individual become exercisable for the first time
during any calendar year (under the Plan and all other stock option plans of the
Company) exceeds $100,000 (or such corresponding amount as may be set by the
Code), such options shall be treated as Nonqualified Stock Options.

6.3 Stock Appreciation Rights

The Committee may grant stock appreciation rights to individuals, either in
tandem with stock options that have been or are granted under the Plan or with
respect to a number of shares on which an option is not granted. A stock
appreciation right shall entitle the holder to receive, with respect to each
share of stock as to which the right is exercised, payment in an amount equal to
the excess of the share’s Fair Market Value on the date the right is exercised
over its Fair Market Value on the date the right was granted. Such payment may
be made in cash or in shares of Common Stock valued at the Fair Market Value as
of the date of the surrender, or partly in cash and partly in shares of Common
Stock, as determined by the Committee in its sole discretion. The Committee may
establish a maximum appreciation value payable for stock appreciation rights.

 

3



--------------------------------------------------------------------------------

6.4 Restricted Stock Awards

(a) The Committee may grant restricted stock awards under the Plan in Common
Stock or denominated in units of Common Stock. The Committee, in its sole
discretion, will make such awards subject to conditions and restrictions, as set
forth in the instrument evidencing the award, which may be based on continuous
service with the Company or the attainment of certain performance goals related
to profits, profit growth, profit-related return ratios, cash flow or
shareholder returns, where such goals may be stated in absolute terms or
relative to comparison companies or indices to be achieved during a period of
time. No more than three million (3,000,000) shares may be issued subject to
restrictions based on continuous employment or services for less than three
years (except where employment or services are terminated because an individual
dies, retires, is laid off or becomes disabled).

(b) The Committee may choose, at the time of granting an award or at any time
thereafter up to the time of payment of the award, to include as part of such
award an entitlement to receive dividends or dividend equivalents, subject to
such terms as the Committee may establish. All dividends or dividend equivalents
that are not paid currently may, in the Committee’s sole discretion, accrue
interest and be paid to the participant if, when and to the extent such award is
paid.

6.5 Payment; Deferral

Awards granted under the Plan may be settled through cash payments, the delivery
of Common Stock or the granting of awards or combinations thereof as the
Committee shall determine. Any award settlement, including payment deferrals,
may be subject to such conditions, restrictions and contingencies as the
Committee shall determine. The Committee may permit or require the deferral of
any award payment, subject to such rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest, or
dividend equivalents, including converting such credits to deferred stock unit
equivalents. Notwithstanding the forgoing, any deferral made under this
Section 6.5 will be made under a deferred compensation plan of the Company or
pursuant to an employment agreement, either of which satisfies the requirements
for exemption from or complies with Code Section 409A.

6.6. Dividend Equivalents

The right to any dividends or dividend equivalents declared and paid on the
number of shares underlying an option or a stock appreciation right may not be
contingent, directly or indirectly on the exercise of the option or stock
appreciation right, and an award providing a right to dividends or dividend
equivalents declared and paid on the number of shares underlying an option or a
stock appreciation right, the payment of which is not contingent upon, or
otherwise payable on, the exercise of the option or stock appreciation right,
must comply with or qualify for an exemption under Code Section 409A.

7. Option Exercise

7.1 Employment or Service Requirement

Each award agreement or notice for a stock option or stock appreciation right
shall contain a provision that the option or right shall not be exercisable
unless the optionee remains in the Company’s employ or service at least 12
months after the granting of the option or right.

7.2 Precondition to Stock Issuance

No shares shall be delivered pursuant to the exercise of any stock option or
stock appreciation right, in whole or in part, until qualified for delivery
under such securities laws and regulations as may be deemed

 

4



--------------------------------------------------------------------------------

by the Committee to be applicable thereto and until, in the case of the exercise
of an option, payment in full of the option price thereof (in cash or stock as
provided in Section 7.4) is received by the Company. No holder of an option or
stock appreciation right, or any legal representative, legatee or distributee
shall be or be deemed to be a holder of any shares subject to such option or
right unless and until such shares are issued.

7.3 No Fractional Shares

No stock option may at any time be exercised with respect to a fractional share.
No fractional share shall be issued in the event shares are issued pursuant to
the exercise of a stock appreciation right; however, a fractional stock
appreciation right may be exercised for cash.

7.4 Form of Payment

An optionee may exercise a stock option using as the form of payment (a) cash or
cash equivalent (b) stock-for-stock payment (as described in Section 7.5),
(c) any combination of the above or (d) such other means as the Committee may
approve.

7.5 Stock for Stock

An optionee who owns Common Stock may use such shares, the value of which shall
be determined as the Fair Market Value of such shares on the date the stock
option is exercised, as a form of payment to exercise stock options under the
Plan. The Committee, in its sole discretion, may restrict or rescind this right
by notice to optionees. A stock option may be exercised in such manner only by
tendering (actually or by attestation) to the Company whole shares of Common
Stock having a Fair Market Value equal to or less than the exercise price. If an
option is exercised by surrender of stock having a Fair Market Value less than
the exercise price, the optionee must pay the difference in cash.

8. Transferability

The right of any award recipient to exercise an award granted under the Plan
shall, during such recipient’s lifetime, be exercisable only by such recipient,
and shall not be assignable or transferable by such recipient other than by will
or the laws of descent and distribution.

9. Withholding Taxes; Other Deductions

The Company shall have the right to deduct from any settlement of an award made
under the Plan, including the delivery or vesting of shares, (a) an amount
sufficient to cover withholding as required by law for any federal, state or
local taxes and (b) any amounts due from the recipient of such award to the
Company or to any subsidiary of the Company or to take such other action as may
be necessary to satisfy any such withholding or other obligations, including
withholding from any other cash amounts due or to become due from the Company to
such recipient an amount equal to such taxes or obligations.

10. Termination of Employment or Services

The terms and conditions under which an award may be exercised following
termination of a participant’s employment or services with the Company shall be
determined by the Committee; provided, that if a participant’s employment or
services terminate for any reason within 12 months of the grant date of a stock
option or stock appreciation right, such option or right shall expire as of the
date of such termination of employment or services and the participant and the
participant’s legal representative shall forfeit any and all rights pertaining
to such award.

 

5



--------------------------------------------------------------------------------

11. Term of the Plan

The Plan shall become effective as of May 1, 1997 and shall remain in full force
and effect through April 30, 2007, unless sooner terminated by the Board. After
the Plan is terminated, no future awards may be granted but awards previously
granted shall remain outstanding in accordance with their applicable terms and
conditions and the Plan’s terms and conditions.

12. Plan Amendment

The Committee or the Board may amend, suspend or terminate the Plan at any time;
provided that no such amendment shall be made without the approval of the
Company’s shareholders (a) that would increase the number of shares available
for issuance in accordance with Section 4 or (b) if such approval is required
(i) to comply with Section 422 of the Code with respect to Incentive Stock
Options or (ii) for purposes of Section 162(m) of the Code.

13. Bifurcation of the Plan

Notwithstanding anything in the Plan to the contrary, the Board, in its sole
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to participants who are officers subject to
Section 16 of the 1934 Act without so restricting, limiting or conditioning the
Plan with respect to other participants.

14. Code Section 409A

Notwithstanding anything contained in the Plan to the contrary, it is the
Company’s intention that any and all awards and compensation payable under the
Plan shall satisfy the requirements for exemption under Code Section 409A, and
that all terms and provisions shall be interpreted to satisfy such requirements.
If the Committee determines that an award, payment, distribution, deferral
election, transaction or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken, cause an award recipient to become
subject to Code Section 409A, the Committee, to the extent it deems necessary or
advisable in its sole discretion, reserves the right , but shall not be
required, to unilaterally amend or modify the Plan and any Award granted under
the Plan so that the Award qualified for an exemption from or compliance with
Section 409A. Awards not deferred under Section 6.5 and not otherwise exempt
from the requirements of Code Section 409A are intended to qualify for the
short-term deferral exemption to Code Section 409A, and payment shall be made as
soon as administratively feasible after the award became vested, but in no event
shall such payment be made later than 2 1/2 months after the end of the calendar
year in which the award became vested unless otherwise permitted under the
exemption provisions of Code Section 409A.

 

6